Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and  9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 requires in part “a hinge connection […] is configured to lock the first and second platforms in the extended position”.  The originally filed disclosure fails to establish any sort of locking mechanism associated with the hinge. 
Claim 9 requires in part “[…] a hinge connection that extends laterally from a left side to a right side of the foundation along the midpoint of the foundation.”  The originally filed disclosure generally describes that the first platform can be “hingedly connected” to the second platform.  However, the originally filed disclosure fails to provide any sort of size, shape, type, or details of the hinge. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for connecting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no connecting means described in the specification for attaching the folding legs to the platforms. The specification generically describes a pivotable connection but there is no corresponding structure that clearly links the legs to the platforms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chern (US PG-Pub 2008/0276872).
Regarding Claim 1, Chern discloses a bed (10) comprising: a foundation configured to be converted between an extended position (Fig. 1) and a collapsed, shipping position (Fig. 2C), the foundation having: a first platform (11) ; a second platform (12) hingedly connected to the first platform so as to be foldable; and foldable legs (22), each pivotably connected to one of the first and second platforms.
Regarding Claim 2, Chern discloses wherein the first and second platforms fold into the collapsed, shipping position (see Fig. 2C).
Regarding Claim 3, Chern discloses wherein bottom surfaces of the first and second platforms are flush against each other when in the collapsed, shipping position (see Fig. 2C).
Regarding Claim 4, Chern discloses wherein the foldable legs are configured to pivot inward towards a center of the foundation such that the foldable legs are partially flush against bottom surfaces of the first and second platforms when in the collapsed, shipping position (see Figs. 2A and 2C).
Regarding Claim 6, Chern discloses wherein the first and second platforms are configured to unfold from the collapsed, shipping position into the extended position, wherein a top surface of the first and second platforms is flat to support a mattress when in the extended position (see Figs. 2A [Wingdings font/0xE0]1).
Regarding Claim 7, Chern discloses wherein a hinge connection(24)  between the first and second platforms at bottom surfaces of the first and second platforms is configured to lock the first and second platforms in the extended position so as to support weight from the mattress placed thereon and to prevent the first and second platforms from folding into the collapsed, shipping position.  As evidenced by prior art Fishcher (US Patent 2,231,993) (see Lines 23-32), a load superimposed on the bed of Chern will automatically lock and prevent the hinge 24 from folding the bed.
Regarding Claim 8, Chern discloses wherein the foldable legs are configured to unfold into the extended position to support the first and second platforms and a mattress positioned thereon (see Fig. 1).
Regarding Claim 9, Chern discloses wherein the first and second platforms hingedly connect at a midpoint of the foundation  via a hinge connection (24) that extends laterally from a left side to a right side of the foundation along the midpoint of the foundation (see Fig. 2B).
Regarding Claim 10, Chern discloses wherein the first platform extends from the midpoint of the foundation to a head end of the foundation and the second platform extends from the midpoint of the foundation to a foot end of the foundation (see Fig. 1).
Regarding Claim 12, Chern discloses wherein the foldable legs are configured to pivot inwards into an acute angle in the collapsed, shipping position, wherein the acute angle is acute with respect to either the first platform or the second platform (see Fig. 2B).
Regarding Claim 13, Chern discloses wherein each of the foldable legs are configured to be selectively pivoted between the extended position and the collapsed, shipping position (see Figs. 1 and 2B).
Regarding Claim 14, Chern discloses wherein the foundation includes a first cross member (29) extending laterally between left and right sides of the first platform and a second cross member (29)extending laterally between left and right sides of the second platform.
Regarding Claim 15, Chern discloses wherein the first and second cross members define first and second valleys, respectively, that extend across lengths of the first and second cross members between the left and right sides of the foundation, and wherein distal ends of the foldable legs fit into the first and second valleys when the foldable legs are pivoted into the collapsed, shipping position (see Fig. 2B).
Regarding Claim 16, Chern discloses wherein the foundation defines a valley that extends along a longitudinal length of the foundation that is configured to receive the first and second cross members, wherein the first and second cross members are fixedly connected to a bottom of the foundation (see Fig. 2B).
Regarding Claim 17, Chern discloses wherein the foundation further includes means for connecting the foldable legs to the first and second platforms (see para. [0037]).
Regarding Claim 18, Chern discloses wherein the foundation includes first and second longitudinal support structures (21) extending along a longitudinal length of the foundation at right and left sides of the foundation, first and second cross members (29) extending laterally from the first longitudinal support structure to the second longitudinal support structure, and a plurality of fastening mechanisms (inherent) connecting each end of the first and second cross members to the first and second longitudinal support structures (see Fig. 2B).  It is clear from at least Fig. 2B that the first and second cross members 29 have some sort of fastening mechanisms, e.g. welds, connecting the cross members to the longitudinal support structures 21.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh (US Patent 8,935,817).
Suh discloses a method for shipping a bed, the method comprising: folding legs (38) of a foundation of the bed; folding first and second platforms (12 and 14) of the foundation along a midpoint axis (@30) extending laterally across the foundation; and placing the foundation in a box that is sized to be shipped by a common carrier (see Col. 1, Lines 13-31 and Col. 6, Lines 40-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US PG-Pub 2008/0276872) in view of Official Notice.
Regarding Claim 5, Chern fails to disclose wherein the foundation having the first and second platforms and the foldable legs is contained in a shippable box when in the collapsed, shipping position. Examiner takes Official Notice that it is well-known within the art to place products such as a bed inside of a shippable box for shipping when in the box is in the collapsed position. See,  e.g.,  Suh (US Patent 8,935,817) Col. 1, Lines 13-31, Oh (US PG-Pub 2013/0067659) para. [0112], and Wall (US PG-Pub 2005/0251917) para. [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed of Chern with a shippable box when in the collapsed shipping position.  The motivation would have been to protect the bed when it is in the shipping position, thus helping to prevent damage.  
Regarding Claim 19, Chern as modified teaches a system comprising: a foundation having: a first platform (11); a second platform (12) hingedly connected (via 24) to the first platform so as to move the first and second platforms between an extended position (Fig. 1) and a shipping position (Fig. 2C); foldable legs (22) that are pivotably connected to the first and second platforms so as to be folded between the extended position (see Fig. 1) and the shipping position (see Fig. 2B); and a box sized and shaped for containing the foundation with the first and second platforms and the foldable legs in the shipping position (see Claim 5 rejection).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US PG-Pub 2008/0276872) in view of Brune (US PG-Pub 2010/0287699).
Chern fails to disclose wherein the foldable legs are configured to pivot outwards into an obtuse angle in the extended position, wherein the obtuse angle is obtuse with respect to a position of the foldable legs in the collapsed, shipping position.  Brune teaches wherein foldable legs (41-44) are configured to pivot outwards into an obtuse angle in an extended position (see Fig. 1), wherein the obtuse angle is obtuse with respect to a position of the foldable legs in a collapsed, shipping position (see Fig. 10).  Chern and Brune are analogous art because they are from the same field of endeavor, i.e. beds. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bed of Chern with the obtuse legs of Brune.  The motivation would have been to more effectively resist longitudinal forces, thus reducing sliding in the longitudinal direction. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619